Johnston, Acting P. J., Sneed and MacCrate, JJ., concur; Adel and Wenzel, JJ., dissent and vote to affirm, with the following memorandum: This is a slot machine within subdivision 2 of section 982 of the Penal Law in that a coin is inserted to operate it. It contains, in a glass globe, balls of bubble gum and, in a numerically smaller number of transparent plastic spheres, trinkets to catch the eyes of children. The element of chance is involved in that it cannot be foretold whether a ball of gum or a trinket will come from the machine on the deposit of a coin. To the avid eyes of a child, the trinket is a treasure, though to an adult it may be trash — but, however slight, the trinket is of some value. Whether the trinket is of greater or lesser intrinsic value than the gum, is of no importance. “Value” is defined in Funk & Wagnall’s dictionary as the “ desirability or worth of a thing.” Therefore, if the desirability of the trinket is greater than that of a ball of gum to a child, the machine is violative of section 982 of the Penal Law.